Mr. Justice Sulzbacher,
after making the aboye statement of facts, delivered the opinion of the court.
"All the findings of fact and conclusions of law contained!, in the judgment hereinbefore quoted, are accepted, and for these reasons said judgment should he affirmed, and the-.costs of the proceedings on appeal taxed against apellant.
Pursuant, then, to articles 661, 1108, 1125, 1170 and 1171 of the old Civil Code, and those of the new Civil Code-which correspond thereto, section 63 of General Orders No. 118, of August 15, 1899, and section 11 of the Act of Congress of the United States, approved April 12, 1900, entitled:: “An Act temporarily to provide revenues and a Civil Government for Porto Rico, and for other purposes,” we adjudge-that we should affirm, and do affirm, the judgment rendered. February 12, 1903, by the District Court of San Juan andi tax the costs of these proceedings on appeal against appellant.
Chief Justice Quiñones, and Justices Hernández and Mac Leary concurred.
Mr. Justice Figueras did not sit at the hearing of this case.